DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/17/21 have been fully considered but they are not persuasive. The applicant submits the prior art does not disclose the following limitations of the claimed invention:
a block (see figure 15 A and B) including a plurality of subblocks (see figure 15A: 2x2 pixels of the same color), wherein each subblock of the plurality of subblocks includes including a plurality of normal pixels (see figure 15A, element 182) of an identical color and a functional pixel (see figure 15A, element 181), the plurality of normal  pixels is configured to capture an image, each normal pixel of the plurality of normal pixels is configured to produce a corresponding pixel signal (see para 190-194), the functional pixel including a pixel is configured to produce a signal necessary for capturing the capture of the image (see para 190-194), wherein color units, the block is configured by arranging, for each color, a subblock including a plurality of normal pixels of an identical color is in a predetermined color array (see figure 15 A and B), and in an arrangement of the plurality of pixels included in the subblock, the plurality of normal pixels is arranged longitudinally and laterally symmetrically within each subblock of the plurality of subblocks (see figure 15 A and B).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tayanaka, US 2016/0276396.
In regard to claim 1, Tayanaka, US 2016/0276396, discloses a solid state image sensor comprising: 
an image sensor (see figure 1 and figure 25B) a block (see figure 15 A and B) including a plurality of subblocks (see figure 15A: 2x2 pixels of the same color), wherein each subblock of the plurality of subblocks includes including a plurality of normal pixels (see figure 15A, element 182) of an identical color and a functional pixel (see figure 15A, element 181), the plurality of normal  pixels is configured to capture an image, each normal pixel of the plurality of normal pixels is configured to produce a corresponding pixel signal (see para 190-194), the functional pixel including a pixel is configured to produce a signal necessary for capturing the capture of the image (see para 190-194), wherein color units, the 
In regard to claim 2, Tayanaka, US 2016/0276396, discloses the solid state image sensor according to claim 1, wherein the color array is one of a Bayer array, a stripe array, a checkboard array, or an interline array (see figure 15A and para 189).
In regard to claim 17, Tayanaka, US 2016/0276396, discloses the solid state image sensor according to claim 1, further comprising 
a plurality of column AD conversion units (see figure 1, element 47) configured to subject signals output from pixels of a pixel array constituting the image sensor to analog digital conversion on a row basis, wherein each of the plurality of column AD conversion units corresponds to a respective row of a plurality of rows included in each subblock of the plurality of subblocks (see para 95-98).
In regard to claim 18, since Tayanaka, US 2016/0276396, discloses the image sensor and its operation as described above in claim 1, the electronic equipment of claim 18 is also disclosed (see claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161.
In regard to claim 3, Tayanaka, US 2016/0276396, discloses the solid state image sensor according to claim 1.  The Tayanaka reference does not specifically disclose further comprising a clamp unit configured to add respective pixel signals of the plurality of normal pixels included in a subblock of the plurality of subblocks to output a pixel signal of normal addition pixels.
Satoshi, US 2010/0091161, discloses a solid state image sensor with a plurality of pixels disposed in a two-dimensional pattern and each equipped with a photoelectric conversion unit that generates and stores an electrical charge, wherein: the plurality of pixels are each one of a first pixel and a second pixel; the plurality of pixels are divided into a plurality of pixel blocks; the pixel blocks each include m.times.n pixels wherein respective pixel signals of the plurality of normal pixels included in the subblock are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, further comprising a clamp unit configured to add respective pixel signals of the plurality of normal pixels included in a subblock of the plurality of subblocks to output a pixel signal of normal addition pixels, in order to reduce the load of the interpolation processing.
In regard to claim 4, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 3.  The Satoshi reference discloses wherein the functional pixel (see figure 16, elements 20D and 20U) is a pixel having a function identical to a function of the normal pixels (see figure 16, element 20A), and the functional pixel is further configured to capture, with sensitivity identical to a sensitivity of the plurality of normal pixels, the image in an exposure duration different from an exposure duration of the plurality of normal pixels (see figure 19 and 122-127).
In regard to claim 5, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 3.  The Tayanaka reference discloses wherein the functional pixel has a function identical to a function of the normal pixels, and the functional pixel is further configured to capture, with sensitivity identical to a sensitivity of the plurality of normal pixels, the image in an exposure duration different from an exposure duration of the plurality of normal pixels 
In regard to claim 6, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 3. The Tayanaka reference discloses wherein the functional pixel is a phase difference detection pixel configured to detect a phase difference that conforms to a focal length (see para 208-212).
In regard to claim 7, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 6. The Satoshi reference discloses wherein the image sensor is configured to output the respective pixel signals of the plurality of normal pixels after output of a signal indicating the phase difference detected by the the phase difference detection pixel (see figure 19 and para 124-125).
In regard to claim 8, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 7.  The Tayanaka reference does not specifically disclose further comprising: a lens configured to adjust a focus of light incident on the image sensor; and a lens control unit configured to: calculate a defocus amount of the lens based on the phase difference detected by the phase difference detection pixel; and control the focal length of the lens based on the defocus amount.
Satoshi, US 2010/0091161, discloses the solid state image sensor further comprising: a lens (see figure 1, element 2) configured to adjust a focus of light incident on the image sensor; and a lens control unit (see figure 1, element 2a) configured to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, to have a lens configured to adjust a focus of light incident on the image sensor; and a lens control unit configured to: calculate a defocus amount of the lens based on the phase difference detected by the phase difference detection pixel; and control the focal length of the lens based on the defocus amount, in order to automatically and quickly focus the subject for a higher quality image.
In regard to claim 9, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 6. The Satoshi reference discloses wherein the phase difference detection pixel is further configured to detect the a phase difference in a horizontal direction (see figure 16 or 17).
In regard to claim 10, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 6. The Satoshi reference discloses wherein the phase difference detection pixel is further configured to detect the phase difference in a vertical direction (see figure 16 or 17).
In regard to claim 11, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 3. The Tayanaka 
In regard to claim 13, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 11. The Tayanaka reference discloses wherein the clamp unit (see figure 1, element 50) is further configured to subtract the black level of the black pixel from the pixel signal of the normal addition pixels for clamping (see para 100).
In regard to claim 14, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 3. The Tayanaka reference discloses wherein the functional pixel is a white pixel (see figure 16, element 81b) configured to output a luminance signal (see para 114, 118, 132, 194, and 210).
In regard to claim 15, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 14. The Tayanaka reference discloses wherein the white pixel (see figure 16, element 81b) is one of a pixel whose color filter is transparent or a pixel without the color filter (see para 114, 118, 132, 194, and 210).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, as applied to claim 11 above, and further in view of Murata, US 2016/0219232.
In regard to claim 12, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 11.  The Tayanaka and Satoshi references do not specifically disclose wherein the black pixel is a pixel fully shielded from light.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, and further in view of Murata, US 2016/0219232, wherein the black pixel is a pixel fully shielded from light, in order to reduce interference for accurate phase difference detection.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, as applied to claim 14 above, and further in view of Kenichi, US 2016/0366329.
In regard to claim 16, Tayanaka, US 2016/0276396, in view of Satoshi, US 2010/0091161, discloses the solid state image sensor according to claim 14.  The Tayanaka and Satoshi references do not specifically disclose further comprising: a low pass filter (LPF) unit configured to subject the pixel signal of the normal addition pixels to an LPF; a high pass filter (HPF) unit configured to subject the luminance signal to an HPF; and an addition unit configured to add an output of the LPF unit and an output of the HPF unit.
Kenichi, US 2016/0366329, discloses an imaging device with a signal processing unit 108 that performs signal processing with a high-pass filter and a low pass filter, wherein the low pass filter is provided in front of the high pass filter to form a bandpass filter to cancel noises (See para 27).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs